United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                           May 10, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-10266
                            Summary Calendar


                           JERRY LEWIS DEDRICK,

                                                   Petitioner-Appellant,

                                  versus

         COLE JETER, Warden, Federal Medical Center Fort Worth,

                                                    Respondent-Appellee.


              Appeal from the United States District Court
                   for the Northern District of Texas
                             (4:04-CV-940-A)



Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jerry Lewis Dedrick, federal inmate # 27140-180, appeals, pro

se, the dismissal of his 28 U.S.C. § 2241 habeas petition, in which

he claimed:     he was denied due process during prison disciplinary

proceedings;     prison   officials   retaliated   against    him;    and    he

received an improper inmate classification.          He sought monetary

damages and restoration of good time credits.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Dedrick’s    petition    was   dismissed        for    failure    to   exhaust

administrative     remedies.        Dedrick      does      not   provide   facts   or

assertions challenging the reason for the dismissal.

      We apply less stringent standards to parties proceeding pro se

than to parties represented by counsel, and we liberally construe

the briefs of pro se litigants.           Nevertheless, pro se parties must

still brief the issues and reasonably comply with the requirements

of   Federal     Rule   of   Appellate        Procedure     28   (appellate   brief

requirements).     Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).

By failing to challenge the district court’s reason for dismissing

his § 2241 petition, Dedrick has abandoned the issue on appeal.

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993); Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).

      Dedrick claims the district court erred by denying his motion

to   reinstate    his   petition,    in       which   he    sought   production    of

documents concerning his administrative proceedings.                   Dedrick has

not identified any documents he could have obtained to show the

district court erred in dismissing his petition for failure to

exhaust.     The district court did not err in denying the motion to

reinstate.

                                                                     AFFIRMED.




                                          2